Case 1:16-cV-01339-TFH Document 106 Filed 03/25/19 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

SHARON MICHAELS,

Plaintiff,
v. Civil Action No. 16-01339 (TFH)

NCO FINANCIAL SYSTEMS, INC., et al.,

Defendants.

 

 

ORDER

Pending before the Court is Plaintiff’ s Motion to Take Judicial Notice [ECF No. 91], in
which she requests that the Court take judicial notice of (l) a consent order between Transworld
Systems, Inc. (“TSI”) and the Consumer Financial Protection Bureau (“CFPB”); (2) a proposed
consent judgment in a case flled by the CFPB against the National Collegiate Student Loan
Trusts (“NCSLTS”); and (3) a news article discussing the consent order and proposed consent
judgment. Plaintiff asserts that these documents are “relevant to Defendants’ ability to both
introduce evidentiary documents and its ability to meet its evidentiary burden of proof in this
action.” Ia'. at 18. Defendants NCO Financial Systems, Inc. (“NCO”) and Transworld Systems,
Inc. (“TSI”) oppose the Motion, arguing that (l) the documents are not relevant; (2) the factual
findings in the consent order and consent judgment are not undisputed; (3) the documents are

inadmissible “other acts” evidence; (4) any probative value is far outweighed by danger of unfair

Case 1:16-cV-01339-TFH Document 106 Filed 03/25/19 Page 2 of 3

prejudice, confusing the issues, misleading the jury, and wasting time; and (5) admission of the
documents will not affect the outcome of this case. Defs.’ Opp’n l-4 [ECF No. 92].l

Under Federal Rule of Evidence 201 , “[t]he court may judicially notice a fact that is not
subject to reasonable dispute because it (l) is generally known within the trial court’s territorial
jurisdiction; or (2) can be accurately and readily determined from sources whose accuracy cannot
reasonably be questioned.” Fed. R. Evid. 201(b)(l)-(2); see also Advisory Committee’s Note to
Rule ZOl(a) (“The usual method of establishing adjudicative facts is through the introduction of
evidence, ordinarily consisting of testimony of the witnesses. If particular facts are outside the
area of reasonable controversy, this process is dispensed with as unnecessary. A high degree of
indisputability is an essential prerequisite.”) (emphasis added); O'Toole v. Northrop Grumman
Corp., 499 F.3d 1218, 1225 (lOth Cir. 2007) (“In order for a fact to be judicially noticed,
indisputability is a prerequisite.”) (citing Hennessy v. Penril Datacomm Nerworks, Inc., 69 F.3d
1344, 1354 (7th Cir. 1995)).

Here, the Court will decline to take judicial notice of the contents of the documents at
issue because the terms of the consent order and proposed consent judgment are not undisputed
The consent order specifically states that TSI does not admit or deny “any of the findings of fact
or conclusions of law, except that [TSI] admits the facts necessary to establish the [CFPB]’s

jurisdiction over [TSI] and the subject matter of this action.” Consent Order jj 2 [ECF No. 9l-l].

 

1 Defendant Mitchell Rubenstein & Associates (“MRA”) joins in and incorporates

NCO and TSI’s Opposition. MRA’s Opp’n l [ECF No. 95]. MRA also argues that two
additional reasons justify denial of the Motion: (l) the consent order between TSI and the CFPB,
and the consent judgment between NCSLT and the CFPB are governed by Federal Rule of
Evidence 408; and (2) the documents do not mention MRA’s conduct or the propriety of the
actions of its attomeys. Id. at l-2. Because the Court finds that it is not appropriate for it to take
judicial notice of the subject documents for the reasons stated herein, it will not address these
additional arguments raised by MRA.

Case 1:16-cV-01339-TFH Document 106 Filed 03/25/19 Page 3 of 3

Likewise, the proposed consent judgment states that the NCSLTs “neither admit nor deny any
allegations in the Complaint, except as specifically stated in this Order. For the purposes of this
Order, [NCSLTS] admit the facts necessary to establish the Court’s jurisdiction over them and
the subject matter of this action.” Proposed Consent J. 11 3 [ECF No. 91-1]. Accordingly, while
the Court may take judicial notice of the existence of the consent order between TSI and the
CFPB, and the proposed consent judgment between the NCSLTs and the CFPB, it is not
appropriate under Rule 201 for the Court to take judicial notice of the contents thereof. See, e. g.,
Magnusson v. chen Loan Servicing, LLC, No. 2:14-cv-0016l, 2014 WL 3881626 (D. Utah
Aug. 7, 2014) (declining to take judicial notice of contents of consent judgment entered into
between chen Loan Servicing and the CFPB and the Attorney General Offices of multiple
states). lt follows, then, without addressing any issues related to hearsay, that that it is also
inappropriate for the Court to take judicial notice of the news article discussing the terms of the
consent order and proposed consent judgment.

Accordingly, the Court DENIES Plaintiffs Motion to Take Judicial Notice [ECF No.

 

91].
SO ORDERED.
March 25, 2019 -¢Zz¢- z M
Thomas F. libgan`
SENIOR UNITED STATEs ' 1CT JUDGE

